DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application is a continuation application of International Patent Application No. PCT/CN2018/072483, filed on January 12, 2018. 

Application Status
3.	Acknowledgment is made of Applicant’s submission of the present application, dated July 9, 2020. Claims 1-21 are pending. This communication is considered fully responsive and sets forth below. 

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on July 9, 2020, November 25, 2020, March 9, 2021, December 2, 2021, and February 28, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5.	Claims 8, 9, 18, and 19 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 8, it recites, “The method of claim 6, further comprising: acquiring, by the terminal, a table which indicates relationship between the SFI indices and the slot structures.”
Claim 6 recites, “The method of claim 1, wherein the slot structure information comprises information of slot format indication (SFI) indexes; and 
wherein determining, by the terminal, the slot structures of the N slots according to the first control information comprises: 
determining, by the terminal, the slot structures of the N slots according to the information of the SFI indexes.”
Two different plural forms of index appear in both claims, i.e., “indexes” in claim 6 and “indices” in claim 8 as indicated in italics above. 
The examiner objects to the usage of the term “indices” in claim 8 and suggests amending it to “indexes,” so it goes along with the wordings in its parent claim.
Similar objection applies to the usage of the term “indices” in claim 18 line 2.
Claims 9 and 19 are objected to since they depend from claim 8 or 18.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claims 1-4, 6, 8-9, 11-14, 16, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xue et al. (US 2020/0092866).
Regarding claim 1, Xue et al. teach the method for resource configuration (paragraph [0096] lines 1-5; Examiner’s Notes: the method for obtaining a control resource set as shown in FIG. 6 of the prior art teaches the limitation of “the method for resource configuration” in the instant application), comprising: 
receiving, by a terminal, first control information from a network device (paragraph [0103] lines 1-2; Examiner’s Notes: terminal device and network device 
wherein the first control information comprises slot structure information of N slots, and N is a positive integer (paragraph [0115] lines 1-21; Examiner’s Notes: slot format information in the prior art teaches the limitation of “slot structure information;” the number of slot format information in the prior art teaches the limitation of “slot structure information of N slots;” in fact, the control information regards to the number of slot formation information in the prior art teaches the limitation of “the first control information comprises slot structure information of N slots, and N is a positive integer” in the instant application); and 
determining, by the terminal, slot structures of the N slots according to the first control information (paragraph [0115] lines 1-13; Examiner’s Notes: determining slot formats, e.g., a position of a downlink symbol in each slot, according to the control information in the prior art teaches the limitation of “determining, by the terminal, slot structures of the N slots according to the first control information” in the instant application).  
Regarding claim 2, Xue et al. teach the method, further comprising: receiving, by the terminal, first configuration information from the network device (paragraph [0101] lines 1-19; Examiner’s Notes: the network device determining/transmitting configuration 
wherein the first configuration information is used for determining time-domain positions of the N slots (paragraph [0101] lines 8-19; Examiner’s Notes: the first time domain resource positions in the prior art teaches the limitation of “time-domain positions of the N slots;“ in fact, the configuration information regards to the first time domain resource positions in the prior art teaches the limitation of “the first configuration information is used for determining time-domain positions of the N slots” in the instant application).  
Regarding claim 3, Xue et al. further teach the method, wherein the receiving, by the terminal, first configuration information from the network device, wherein the first configuration information is used for determining time-domain positions of the N slots comprises: 
receiving, by the terminal, first configuration information from the network device (paragraph [0101] lines 1-19; Examiner’s Notes: the network device determining/transmitting configuration information in the prior art teaches the limitation of “receiving, by the terminal, first configuration information from the network device” in the instant application), 
wherein the first configuration information is used for determining time-domain positions of the N slots in a first period (paragraph [0106] lines 1-8; Examiner’s Notes: the first time domain resource positions in the length occupied in the time domain in the 
Regarding claim 4, Xue et al. further teach the method, wherein the first period is a monitoring period of the first control information; or 
the first period is a monitoring period of a search space where the first control information is located (paragraph [0194] lines 1-13; Examiner’s Notes: determining configuration information in the first time domain based on the control information in the prior art teaches the limitation of “the first period is a monitoring period of the first control information;“ in fact, the prior art cited here teaches this wherein-clause limitation in the instant application).  
Regarding claim 6, Xue et al. further teach the method, wherein the slot structure information comprises information of slot format indication (SFI) indexes (paragraph [0115] lines 1-21; Examiner’s Notes: an index of slot format information in the prior art teaches the limitation of “information of slot format indication (SFI) indexes;“ in fact, the slot format information with/including an index of the slot format information in the prior 
wherein determining, by the terminal, the slot structures of the N slots according to the first control information comprises: 
determining, by the terminal, the slot structures of the N slots according to the information of the SFI indexes (paragraph [0115] lines 1-13; Examiner’s Notes: determining slot format information, e.g., a position of a downlink symbol in the slot, according to an index of slot format information in the prior art teaches the limitation of “information of slot format indication (SFI) indexes;“ in fact, the slot format information with/including an index of the slot format information in the prior art teaches the limitation of “determining, by the terminal, the slot structures of the N slots according to the information of the SFI indexes” in the instant application).  
Regarding claim 8, Xue et al. teach the method, further comprising: acquiring, by the terminal, a table which indicates relationship between the SFI indices and the slot structures (paragraph [0115] lines 1-13; Examiner’s Notes: the indication information regards to the index of slot formats and the slot formats in the prior art teaches the limitation of “a table which indicates relationship between the SFI indices and the slot structures;“ in fact, the terminal device receiving the indication information regards to 
Regarding claim 9, Xue et al. further teach the method, wherein the table is pre-configured or network configured (paragraph [0101] lines 1-19; Examiner’s Notes: the network device determining configuration information, e.g., indication information, in the prior art teaches the limitation of “wherein the table is pre-configured or network configured” in the instant application).  
Regarding claim 11, Xue et al. teach the terminal (paragraphs [0072] lines 1-8 & [0103] lines 1-2; Examiner’s Notes: terminal device depicted in FIGs. 3 and 6 of the prior art teach the limitations of “a terminal” in the instant application), comprising: 
a transmission device, configured to receive first control information from a network device (paragraphs [0072] lines 1-8 & [0103] lines 1-2; Examiner’s Notes: transceiver 301 in the terminal device shown in FIG. 3 of the prior art teaches the limitation of “a transmission device;” network device depicted in FIG. 6 of the prior art teaches the limitation of “a network device;” in fact, transceiver of the terminal device receiving control information from the network device, e.g., shown in step 604 in FIG. 6 of the prior art teaches the limitation of “a transmission device, configured to receive first control information from a network device” in the instant application), 
wherein the first control information comprises slot structure information of N slots, and N is a positive integer (paragraph [0115] lines 1-21; Examiner’s Notes: slot format information in the prior art teaches the limitation of “slot structure information;” 
a processor, configured to determine slot structures of the N slots according to the first control information (paragraphs [0072] lines 1-8 & [0115] lines 1-13; Examiner’s Notes: modem processor 304 in the terminal device shown in FIG. 3 of the prior art teaches the limitation of “a processor;” determining slot formats, e.g., a position of a downlink symbol in each slot, according to the control information in the prior art teaches the limitation of “determine slot structures of the N slots according to the first control information” in the instant application).  
Regarding claim 12, Xue et al. teach the terminal, wherein the transmission device is further configured to receive first configuration information from the network device (paragraph [0101] lines 1-19; Examiner’s Notes: determining/transmitting configuration information in the prior art teaches the limitation of “wherein the transmission device is further configured to receive first configuration information from the network device” in the instant application), 
wherein the first configuration information is used for determining time-domain positions of the N slots (paragraph [0101] lines 8-19; Examiner’s Notes: the first time domain resource positions in the prior art teaches the limitation of “time-domain positions of the N slots;“ in fact, the configuration information regards to the first time 
Regarding claim 13, Xue et al. teach the terminal, wherein the transmission device is further configured to receive first configuration information from the network device (paragraph [0101] lines 1-19; Examiner’s Notes: the network device determining/transmitting configuration information in the prior art teaches the limitation of “receive first configuration information from the network device” in the instant application), and 
the first configuration information is used for determining time-domain positions of the N slots in a first period (paragraph [0106] lines 1-8; Examiner’s Notes: the first time domain resource positions in the length occupied in the time domain in the prior art teaches the limitation of “time-domain positions of the N slots in a first period;“ in fact, the configuration information regards to the first time domain resource positions in the prior art teaches the limitation of “the first configuration information is used for determining time-domain positions of the N slots in a first period” in the instant application).  
Regarding claim 14, Xue et al. further teach the terminal, wherein the first period is a monitoring period of the first control information; or 
the first period is a monitoring period of a search space where the first control information is located (paragraph [0194] lines 1-13; Examiner’s Notes: determining 
Regarding claim 16, Xue et al. further teach the terminal, wherein the slot structure information comprises information of slot format indication (SFI) indexes (paragraph [0115] lines 1-21; Examiner’s Notes: an index of slot format information in the prior art teaches the limitation of “information of slot format indication (SFI) indexes;“ in fact, the slot format information with/including an index of the slot format information in the prior art teaches the limitation of “the slot structure information comprises information of slot format indication (SFI) indexes” in the instant application); and 
wherein the processor is configured to determine the slot structures of the N slots according to the information of the SFI indexes (paragraph [0115] lines 1-13; Examiner’s Notes: determining slot format information, e.g., a position of a downlink symbol in the slot, according to an index of slot format information in the prior art teaches the limitation of “information of slot format indication (SFI) indexes;“ in fact, the slot format information with/including an index of the slot format information in the prior art teaches the limitation of “determining, by the terminal, the slot structures of the N slots according to the information of the SFI indexes” in the instant application).  
Regarding claim 18, Xue et al. teach the terminal, wherein the transmission device is further configured to acquire a table which indicates relationship between the 
Regarding claim 19, Xue et al. further teach the terminal, wherein the table is pre-configured or network configured (paragraph [0101] lines 1-19; Examiner’s Notes: the network device determining configuration information, e.g., indication information, in the prior art teaches the limitation of “wherein the table is pre-configured or network configured” in the instant application).  
Regarding claim 21, Xue et al. teach the non-transitory computer storage medium stored with computer-executable instructions which, when executed by a processor (paragraph [0072] lines 1-8; Examiner’s Notes: memory 303 depicted in FIG. 3 of the prior art teach the limitation of “non-transitory computer storage medium;” modem processor 304 depicted in FIG. 3 of the prior art teach the limitation of “a processor”  in the instant application), implement the actions of: 
receiving first control information from a network device (paragraph [0103] lines 1-2; Examiner’s Notes: network device depicted in FIG. 6 of the prior art teach the limitation of “a network device;” in fact, the terminal device receiving control information from the network device, e.g., shown in step 604 in FIG. 6 of the prior art teaches the 
wherein the first control information comprises slot structure information of N slots, and N is a positive integer (paragraph [0115] lines 1-21; Examiner’s Notes: slot format information in the prior art teaches the limitation of “slot structure information;” the number of slot format information in the prior art teaches the limitation of “slot structure information of N slots;” in fact, the control information regards to the number of slot formation information in the prior art teaches the limitation of “the first control information comprises slot structure information of N slots, and N is a positive integer” in the instant application); and 
determining slot structures of the N slots according to the first control information (paragraph [0115] lines 1-13; Examiner’s Notes: determining slot formats, e.g., a position of a downlink symbol in each slot, according to the control information in the prior art teaches the limitation of “determining slot structures of the N slots according to the first control information” in the instant application).  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 
10.	Claims 7 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 2020/0092866) in view of Zeng et al. (US 2018/0206226).
Regarding claim 7, Xue et al. teach the method, further comprising: receiving, by the terminal, second configuration information from the network device (paragraph [0101] lines 1-19; Examiner’s Notes: the network device determining/transmitting configuration information to the terminal device in the prior art teaches the limitation of “receiving, by the terminal, second configuration information from the network device” in the instant application). 
Xue et al. teach the method without explicitly teaching determining a value of N, i.e. the number of slots. 
Zeng et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the second configuration information is used for determining a value of N (paragraph [0053] lines 1-31; Examiner’s Notes: identifying the number of slot formats according to configuration information, e.g., the length 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Zeng et al. in the system of Xue et al. 
The motivation for implementing determining a value of N, i.e. the number of slots, is to further enhance the mechanism of the method for dynamic configuration of common uplink bursts, including receiving, at a user equipment (UE), an indicator of a length of a common uplink burst from a gNB, configuring the common uplink burst having the length as identified by the indicator, and transmitting, from the UE, the common uplink burst to the gNB.
Regarding claim 17, Xue et al. teach the terminal, wherein the transmission device is further configured to receive second configuration information from the network device (paragraph [0101] lines 1-19; Examiner’s Notes: the network device determining/transmitting configuration information to the terminal device in the prior art teaches the limitation of “receive second configuration information from the network device” in the instant application). 
Xue et al. teach the terminal without explicitly teaching determining a value of N, i.e. the number of slots. 
Zeng et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the second configuration information is used for 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Zeng et al. in the system of Xue et al. The motivation for implementing determining a value of N, i.e. the number of slots, is to further enhance the mechanism of the method for dynamic configuration of common uplink bursts, including receiving, at a user equipment (UE), an indicator of a length of a common uplink burst from a gNB, configuring the common uplink burst having the length as identified by the indicator, and transmitting, from the UE, the common uplink burst to the gNB.

Allowable Subject Matter
11.	Claims 5, 10, 15, and 20 are objected to as being dependent upon a rejected base claim 1 or 11, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 5, the prior art in single or in combination fails to teach " wherein the first configuration information comprises second bitmap information, and the second bitmap information is used for determining the time- domain positions of the N slots in the first period,” in combination with other limitation of the claim(s).

Regarding claim 10, the prior art in single or in combination fails to teach "receiving, by the terminal from the network device, a size of the first control information and a duration of a first period corresponding to the first control information; and determining, by the terminal, a value of N based on the size of the first control information and the duration of the first period corresponding to the first control information,” in combination with other limitation of the claim(s).
Regarding claim 20, the prior art in single or in combination fails to teach "wherein the transmission device is further configured to receive, from the network device, a size of the first control information and a duration of a first period corresponding to the first control information; and wherein the processor is further configured to determine a value of N based on the size of the first control information and the duration of the first period corresponding to the first control information,” in combination with other limitation of the claim(s).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lo (US 2018/0020441) is cited to show the collaborative transmission in a wireless communication system, wherein the control information indicates time-frequency resources allocated or assigned for data transmission by the transmitter;

	Dinan et al. (US 2013/0170435) is cited to show the control plane information that comprises first label value for transmitting a first plurality of packets to the base station and second label value for transmitting a second plurality of packets to the packet network gateway.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached on 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/WEI ZHAO/           Primary Examiner, Art Unit 2473